


Exhibit 10.56


John W. Cooper


BONEFISH GRILL®
Amendment To
Officer Employment Agreement


THIS AMENDMENT TO OFFICER EMPLOYMENT AGREEMENT (“Amendment”) is entered into by
and among BONEFISH GRILL, LLC, a Florida limited liability company formerly
known as BONEFISH GRILL, INC., a Florida corporation (the “Employer”) and JOHN
W. COOPER (the “Employee”) to be effective for all purposes as of January 1,
2012.


WHEREAS, Employer employs Employee as President of the Employer pursuant to that
certain Officer Employment Agreement dated effective August 1, 2001 (the
“Employment Agreement”); and


WHEREAS, the parties hereto desire to enter into this Amendment in order to
change the Employment Agreement to reflect that the Employee has been promoted
to Executive Vice President and President of the Company.


NOW, THEREFORE, intending to be legally bound, for good consideration, receipt
of which is acknowledged, the parties hereby agree as follows:


1.Recitals. The parties acknowledge and agree that the above recitals are true
and correct and incorporated herein by reference.


2.Change of Employee's Title. The parties acknowledge and agree that all
references in the Employment Agreement to the Employee being employed as
President of the Employer are hereby amended to state that the Employee is
employed as Executive Vice President and President of the Employer effective
January 1, 2012.


3.Ratification. All other terms of the Employment Agreement as amended hereby
are hereby ratified and confirmed by each party.


IN WITNESS WHEREOF, the parties have executed this Amendment effective as set
forth above.


 
 
 
“EMPLOYEE”
 
 
 
 
 
/s/ John W. Cooper
 
 
 
 
 
JOHN W. COOPER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
“EMPLOYER”
 
 
 
 
 
 
 
 
 
 
 
Attest:
 
BONEFISH GRILL, LLC,
 
 
 
 
 
a Florida limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
OSI RESTAURANT PARTNERS, LLC,
 
 
 
 
 
 
a Delaware limited liability company and its
 
 
 
 
 
 
managing member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kelly Lefferts
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Kelly Lefferts, Assistant Secretary
 
 
 
 
Joseph J. Kadow, Executive Vice President





